Citation Nr: 0412842	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The service department certified that the veteran had 
recognized active duty from March 1945 to January 1946.  The 
veteran died in June 1975.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 administrative denial of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for cause of the 
veteran's death.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by the RO in a June 1989 rating decision.  The 
appellant was notified at that time of the determination, to 
include her appellate rights, and she did not appeal the 
decision.  

2.  The evidence received since the June 1989 rating decision 
is cumulative and redundant of the evidence of record at the 
time of the June 1989 decision or is not relevant to the 
issue at hand and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

1.  The June 1989 rating decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

2.  The evidence received since the June 1989 rating 
decision, which denied service connection for cause of the 
veteran's death, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her petition to reopen the claim for service 
connection for cause of the veteran's death by means of the 
January 2003, April 2003, and August 2003 letters and by 
means of the discussions in the May 2003 statement of the 
case and the October 2003 supplemental statement of the case.  
In the three letters, the RO stated that the evidence needed 
to establish service connection for cause of the veteran's 
death must show three things: (1) the cause of the veteran's 
death; (2) a disease or injury in service; and (3) a 
relationship between the cause of death and the disease or 
injury in service, which was usually shown by the death 
certificate or a medical opinion.  In the January 2003 
letter, the RO stated, "You can give us a medical opinion 
from your own doctor on whether it is as likely as not that 
the death-causing conditions resulted from his active duty 
service."  In all three letters, the RO noted that service 
connection for cause of the veteran's death had been denied 
in June 1989 and that the appellant would need to bring forth 
new and material evidence to reopen the claim for service 
connection for cause of the veteran's death.  It defined new 
evidence as evidence that had not been previously submitted, 
which could be documents, statements from lay persons, 
medical reports, or other similar evidence.  It noted that 
evidence that was cumulative and tended to reinforce a 
previously-established point was not considered new.  The RO 
stated that to qualify as material evidence, the additional 
evidence must "bear directly and substantially upon the 
issue for consideration."  It stated that the evidence must 
meet both of these requirements to be new and material 
evidence.

In the May 2003 statement of the case, the RO stated that the 
appellant had not successfully reopened her claim because she 
had not provided new and material evidence to show that the 
veteran suffered from a disabling condition that might have 
contributed to his death.  The Board notes that the death 
certificate shows that the veteran died of respiratory 
failure due to lightning.  The RO stated the following, in 
part:

The cause of death of lightning is a 
natural phenomenon that can not be 
considered military service in origin.  
The evidence from the Veterans Memorial 
Medical Center is not material to [the] 
issue at hand because it referred to 
treatment for [pulmonary tuberculosis] 
made many years after service.  Likewise, 
the certification from the Tarlac 
Provincial Hospital referred to treatment 
for a condition that occurred prior to 
his military service without any evidence 
of aggravation in service to have 
established service connection that might 
have contributed to death.

Thus, the appellant was informed that the evidence needed to 
reopen her claim was that which would demonstrate a nexus 
between the cause of the veteran's death and his service.  
Based on the above facts, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

Second, VA must inform the claimant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
August 2003 letter, the RO informed the appellant that it 
would make reasonable efforts to help her get the evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO stated that in order for it to assist her, she would 
need to provide enough information about the records so that 
VA could request them from the person or agency who had them.  
It noted that it was still her responsibility to make sure 
that these records were received by VA.  The RO also stated 
the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.  

On your behalf, VA will make reasonable 
efforts to get the following evidence:  
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.  

(Bold in original.)  Thus, the appellant has been informed of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, copies of the veteran's service medical 
records had been already associated with the file based on 
the veteran's original compensation claim back in 1970.  
Additionally, evidence had been associated with the claims 
file when the appellant filed her original claim for service 
connection for cause of the veteran's death in 1988.  For 
example, she had submitted a copy of the death certificate 
and argument to support her claim.  As to her petition to 
reopen the claim for service connection for cause of the 
veteran's death, the appellant has not identified any records 
for VA to obtain; rather, she has submitted records herself 
to support her petition.  Thus, the Board finds that the 
appellant has not identified any additional records that VA 
needs to assist in obtaining.

The Board notes that an opinion has not been requested by VA 
in connection with the appellant's petition to reopen the 
claim for service connection for cause of the veteran's 
death; however, a VA opinion is not warranted, as the 
appellant has not provided evidence sufficient to reopen the 
claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the letter which met the requirements of the VCAA 
was not issued until after the initial AOJ decision was 
issued.  VA believes that the Pelegrini decision is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the issuance of the VCAA letter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the decision which is currently on 
appeal was issued in January 2003.  Only after this action 
was promulgated did the AOJ, in the April 2003 and August 
2003 letters, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the reopening of her claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April and 
August 2003 was not given prior to the AOJ adjudication 
currently on appeal, the notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the August 2003 letter, the appellant was 
provided 30 days to submit additional evidence.  She had 
submitted additional evidence following the April 2003 letter 
and provided additional argument following the August 2003 
letter.  The Board finds that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Also, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2003 and August 2003 letters 
that were provided to the appellant did not contain the exact 
wording of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  Specifically, in 
the April 2003 letter, the RO told the appellant that she 
could help VA with her claim by telling it "about any 
additional information or evidence that you want us to try to 
get for you" or "send[ing] us the evidence we need as soon 
as possible. . . ."  In the August 2003 letter, the RO 
stated, "Tell us about any additional evidence or 
information that you want us to try to get for you."  
Additionally, in the May 2003 supplemental statement of the 
case, the RO provided her with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  The 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In the June 1989 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
evidence of record at that time consisted of the veteran's 
service records, statements from the veteran when he filed a 
claim for compensation benefits, an affidavit to support the 
veteran's claim for compensation, VA examination report, the 
death certificate, and statements provided by the appellant.  
A description of that evidence follows.  

In July 1970, the veteran had filed a claim for compensation 
for residuals of shrapnel wounds that he had sustained.  The 
wounds the veteran sustained occurred on March 19, 1945, and 
the veteran's recognized service was from March 27, 1945, to 
January 10, 1946.  

A September 1970 VA examination report shows that the veteran 
was diagnosed with poor dental hygiene with carious teeth, 
palpable foreign body under the skin of the left thenar 
eminence, pulmonary tuberculosis, and normal vision.

In a November 1971 rating decision, the RO determined then 
that the shrapnel wounds had existed prior to service and 
that there was no evidence that such was aggravated during 
the veteran's period of recognized service and denied the 
claim.  The RO also denied service connection for pulmonary 
tuberculosis, stating that there was no evidence of pulmonary 
tuberculosis during service or evidence of active pulmonary 
tuberculosis by approved methods during the regulatory 
period.  The veteran did not appeal that determination.

In April 1989, the appellant submitted a VA Form 21-524, 
Application for Dependency and Indemnity Compensation.  
There, she indicated that she believed the cause of the 
veteran's death was due to service.  She attached the death 
certificate, which showed that cause of the veteran's death 
was respiratory failure due to lightning.  

In the June 1989 rating decision, the RO noted that service 
connection had been denied for shrapnel wounds to the chin, 
both arms, left thumb, and for pulmonary tuberculosis.  The 
RO stated that the death certificate showed that the veteran 
had died due to respiratory failure due to lightning.  It 
concluded there was no disability of service origin which was 
etiologically related to the cause of the death, which may 
have contributed materially or substantially to the veteran's 
death.  The appellant was notified of this determination that 
same month, including her appellate rights, and she did not 
appeal it.  Thus, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

In December 2002, the appellant submitted a VA Form 21-534, 
asserting that the cause of the veteran's death was due to 
service.  She stated that the veteran's death was imminent 
because of his injuries and sickness.  She asserted the 
veteran had worked hard even while he was sick to support the 
family and was working on the farm on the rainy day when he 
was struck by lightning.  The appellant submitted copies of 
medical records from the Veterans Memorial Hospital, which 
showed the veteran had been diagnosed with pulmonary 
tuberculosis in 1973.  

At an informal conference in October 2003, the appellant 
submitted a hospitalization summary report, which was dated 
March 1973, and showed diagnoses of moderately advanced 
pulmonary tuberculosis and pulmonary emphysema.  In the 
summary, the examiner indicated that this had been a "known 
[pulmonary tuberculosis] case since 1948."  At the 
conference, the appellant presented a witness, who testified 
that he was with the veteran in 1943 when the veteran 
incurred multiple shell fragment wounds.  He was asked what 
he knew about the veteran's death, and the witness stated 
that the veteran had died from an injury sustained from 
lightning.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

A surviving spouse is entitled to service connection for the 
cause of the veteran's death if she can establish that a 
disability incurred or aggravated by service, or proximately 
due to or the result of service connected disability, either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the June 1989 rating decision, which relates to an 
unestablished fact necessary to substantiate the claim nor 
raises a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.  See 
38 C.F.R. § 3.156(a).  The appellant was informed in the June 
1989 decision that the basis of the denial of her claim for 
service connection for cause of the veteran's death was that 
there was no disability of service origin which was 
etiologically related to the cause of death or which may have 
contributed materially and substantially to the veteran's 
death.  

The evidence that the appellant has submitted since she filed 
her December 2002 claim is cumulative and redundant in that 
it does not cure the defect of there being a distinct lack of 
any evidence establishing that the cause of the veteran's 
death was due to service.  Specifically, as pointed out in 
the May 2003 statement of the case, the veteran died from a 
natural phenomenon of lightning that cannot be considered to 
be related to service.  At the time of the veteran's death, 
he had been diagnosed with pulmonary tuberculosis.  Thus, the 
1973 evidence further confirming that he had a diagnosis of 
pulmonary tuberculosis is cumulative.  The testimony provided 
by the witness that the veteran had sustained shrapnel wounds 
in service (although not during a period of recognized 
service) is also cumulative, as that had already been of 
record at the time of the June 1989 decision.  It would also 
not be material, as the veteran did not die of shrapnel 
wounds.  

Additionally, while the 1973 medical records showing 
diagnoses of pulmonary tuberculosis were not of record at the 
time of the June 1989 rating decision, they are also 
cumulative, as the veteran had a diagnosis of pulmonary 
tuberculosis at the time of the June 1989 rating decision.  
Of course, they would also not be material, as the veteran's 
death was due to lightning.  Thus, none of the evidence 
submitted since the June 1989 rating decision can constitute 
new and material evidence because such evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.  

The Board is aware that in the April 1973 hospitalization 
summary report, it indicates that the veteran had a known 
diagnosis of pulmonary tuberculosis in 1948, which is within 
the three-year presumption period following the veteran's 
discharge from service.  However, such finding does not raise 
a reasonable possibility of substantiating the claim for 
service connection for cause of the veteran's death for 
several reasons.  First, the veteran was not service 
connected for pulmonary tuberculosis at the time of his 
death.  That claim for service connection had been 
specifically denied in a November 1971 rating decision.  
Second, the finding that the veteran had "known" pulmonary 
tuberculosis does not comply with the requirements for 
establishing such a diagnosis, which requires x-ray findings.  
See 38 C.F.R. §§ 3.370, 3.371 (2003).  Third, there is 
nothing to suggest that the cause of the veteran's death, 
which was lightning, which caused respiratory failure and 
subsequently caused his death, had anything to do with 
pulmonary tuberculosis.  Finally, the death certificate does 
not mention that pulmonary tuberculosis caused or contributed 
to the veteran's death.  

Thus, none of the evidence that the appellant has submitted 
cures the defect of a lack of evidence establishing that the 
cause of the veteran's death was due to service.  The 
appellant has been properly informed that in order to reopen 
her claim, she would need to bring forth competent evidence 
of a nexus between the cause of the veteran's death and his 
service, and she has not brought forth such evidence.  

The Board has considered the appellant's arguments that 
service connection for cause of the veteran's death is 
warranted; however, they are the same arguments she made at 
the time of the June 1989 rating decision.  Thus, her 
arguments cannot constitute new and material evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  To reiterate, the 
appellant has not submitted competent evidence of a nexus 
between the cause of the veteran's death and his service.  
Accordingly, for the reasons explained above, the Board has 
determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, and the petition to reopen such claim 
is denied.


ORDER

The petition to reopen the claim for service connection for 
cause of the veteran's death is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



